 TEAMSTERS LOCAL 777Teamsters Local 777, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Hel-pers of America and Spurgeon Mercantile Compa-ny. Case 13-CB-6851April 25, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHERUpon a charge filed on September 21, 1976, bySpurgeon Mercantile Company, herein called theEmployer, and duly served on Teamsters Local 777,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Respondent Union, the General Counselof the National Labor Relations Board, by theRegional Director for Region 13, issued a complaintand notice of hearing on November 5, 1976, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(3) and 8(d) of the National Labor Relations Act,as amended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding. The Respondent failed to file an answerto the complaint.On December 23, 1976, counsel for the GeneralCounsel filed directly with the Board a "Motion forOrder Transferring Proceeding to National LaborRelations Board and for Summary Judgment," withexhibits attached, based on Respondent's failure tofile an answer as required by Section 102.20 of theBoard's Rules and Regulations, Series 8, as amended.The order transferring the proceeding to the Boardand Notice To Show Cause was issued by the Boardon January 3, 1977. The Respondent filed noresponse to the Notice To Show Cause and,accordingly, the allegations of the Motion forSummary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 ot the Board's Rules and Regula-tions provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, or229 NLRB No. 50explain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served onRespondent specifically stated that unless an answerto the complaint was filed within 10 days from theservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." According to theuncontroverted allegations of the Motion for Sum-mary Judgment, counsel for the General Counselspoke with Respondent's vice president on sixdifferent occasions, after Respondent's answer wasdue, regarding Respondent's failure to file an answer.Finally, on December 15, 1976, Respondent's vicepresident stated to counsel for General Counsel thatRespondent did not intend to file an answer to thecomplaint. As noted above, Respondent has failed tofile an answer to the complaint and has failed to filea response to the Notice To Show Cause.Accordingly, under the rule set forth above, nogood cause having been shown for the failure to file atimely answer, the allegations of the complaint aredeemed admitted and are found to be true, and weshall grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERSpurgeon Mercantile Company is, and has been atall times material herein, an Illinois corporation witha place of business located at 109 North Peoria,Chicago, Illinois, where it is engaged in the sale ofretail goods. Spurgeon's facility at 109 North Peoria,Chicago, Illinois, is the only facility involved in thisproceeding. During the past calendar year, a repre-sentative period, Spurgeon, in the course andconduct of its business operations, did a grossvolume of business in excess of $500,000 andpurchased and received at its North Peoria locationgoods valued in excess of $150,000 from pointsdirectly outside the State of Illinois.We find, on the basis of the foregoing, that theEmployer is, and has been at all times material263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local 777, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America is a labor organization within themeaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESSince July 26, 1976, and continuing to date,Respondent has been, and is now, the exclusivebargaining representative of the following appropri-ate unit of Spurgeon's employees:All employees at Spurgeon's facility at 109 N.Peoria, Chicago, Illinois, but excluding all officeclerical employees, guards, and supervisors asdefined in the Act.On September 2, 1976, Respondent, after collective-bargaining negotiations, reached full agreement withthe Employer on the terms of a collective-bargainingagreement covering the employees in the unitdescribed above. Since September 8, 1976, andcontinuing to date, Respondent has refused, al-though requested by the Employer, to sign suchagreement. By refusing, since September 8, 1976, andat all times thereafter, to sign the collective-bargain-ing agreement reached with the Employer onSeptember 2, 1976, Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(bX3) and 8(d) of the Act.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(b)(3) and 8(d) of the Act, weshall order that it cease and desist therefrom and takecertain affirmative action designed to effectuate thepolicies of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Spurgeon Mercantile Company is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local 777, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All employees at Spurgeon's facility at 109North Peoria, Chicago, Illinois, but excluding alloffice clerical employees, guards, and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since July 26, 1976, and continuing to date,Respondent has been, and is now, the exclusivebargaining representative of all employees in theaforesaid approriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing since September 8. 1976, and at alltimes thereafter, to sign the collective-bargainingagreement reached with the Employer on September2, 1976, covering the employees in the aforesaidappropriate unit, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(3) and 8(d) of the Act.6. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Teamsters Local 777, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall:I. Cease and desist from refusing to bargaincollectively in good faith with Spurgeon MercantileCompany by refusing to sign the collective-bargain-ing agreement reached with Spurgeon MercantileCompany on September 2, 1976, covering theemployees in the following appropriate unit:All employees at Spurgeon's facility at 109 N.Peoria, Chicago, Illinois, but excluding all office264 TEAMSTERS LOCAL 777clerical employees, guards, and supervisors asdefined in the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, sign the collective-bargainingagreement which Respondent reached with SpurgeonMercantile Company on September 2, 1976.(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 13, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Deliver to the Regional Director for Region 13signed copies of said notice in sufficient numbers tobe posted by Spurgeon Mercantile Company, ifwilling, at its 109 North Peoria, Chicago, Illinois,facility where notices to employees are customarilyposted.(d) Notify said Regional Director, in writing,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively ingood faith with Spurgeon Mercantile Companyby refusing to sign the collective-bargainingagreement reached on September 2, 1976, cover-ing the employees in the following appropriateunit:All employees at Spurgeon's facility at 109N. Peoria, Chicago, Illinois, but excludingall office clerical employees, guards, andsupervisors as defined in the Act.WE WILL, upon request, sign the collective-bargaining agreement which we reached withSpurgeon Mercantile Company on September 2,1976.TEAMSTERS LOCAL 777,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA265